 


110 HR 7154 IH: Teaching Fellows for Expanded Learning and After-School Act of 2008
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 7154 
IN THE HOUSE OF REPRESENTATIVES 
 
September 26, 2008 
Mr. Loebsack introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend title IV of the Elementary and Secondary Education Act of 1965 in order to authorize the Secretary of Education to award competitive grants to eligible entities to recruit, select, train, and support Expanded Learning and After-School Fellows that will strengthen expanded learning initiatives, 21st century community learning center programs, and after-school programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Teaching Fellows for Expanded Learning and After-School Act of 2008 or the T–FELAS Act.
2.Expanded learning and after-school fellows
(a)Expanded learning and after-school fellowsTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:

DExpanded Learning and After-School Fellows
4401.PurposesThe purposes of this part are—
(1)to recruit and select fellows, who shall be exemplary recent graduates of 4-year institutions of higher education or of accredited youth development programs from 2-year institutions of higher education, with demonstrated academic achievement, leadership skills, and community service experience, to strengthen the quality of staff in expanded learning initiatives, 21st century community learning center programs, and other high-quality after-school programs;
(2)to advance student engagement and achievement in high-need schools through—
(A)effective tutoring, mentoring, small group instruction, service-learning, and enrichment; and
(B)an emphasis on motivation, perseverance, teamwork, youth development, and other values that are critical to school success;
(3)to provide intensive, comprehensive, and experiential training to the Expanded Learning and After-School Fellows that will—
(A)prepare the Fellows to administer and improve expanded learning initiatives, 21st century community learning center programs, or after-school programs; and
(B)offer the Fellows a promising career path in public education and youth development; and
(4)to enable the Expanded Learning and After-School Fellows to pursue baccalaureate or graduate level education during the Fellows' service under this part, which will increase the Fellows' knowledge and skills and expand the Fellows' opportunities for future involvement in public education and youth development.
4402.DefinitionsIn this part:
(1)21st century community learning center programThe term 21st century community learning center program means a program that receives assistance under part B of this title.
(2)After-school programThe term after-school program means a program that carries out a broad array of before- and after-school activities (including activities during summer recess periods and other vacations) that advance student academic achievement and youth development.
(3)Eligible entityThe term eligible entity means a partnership that includes—
(A)1 or more local educational agencies; and
(B)1 or more of any of the following:
(i)A community-based organization, such as an organization focused on after-school learning, alternative learning, or dropout prevention.
(ii)An institution of higher education.
(iii)A community learning center, as defined in section 4201(b), that receives assistance under part B of this title.
(iv)Any other public or private entity.
(4)Expanded learning initiativeThe term expanded learning initiative means a program at a school that—
(A)has a school day or school year significantly longer than is standard in the State in which the school is located;
(B)requires all students at the school to participate in the expanded school schedule, as described in subparagraph (A), on a mandatory basis; and
(C)uses the expanded school schedule to restructure the school's academic program in a manner that—
(i)shall include providing more time for core academics; and
(ii)may include providing more time for enrichment programs, tutoring, or teacher planning and professional development.
(5)High-need schoolThe term high-need school means an elementary school or secondary school that—
(A)is eligible to receive assistance under part A of title I; and
(B)
(i)is served by a local educational agency that is a member of an eligible entity, or is located in an area served by an entity that is a member of an eligible entity; and
(ii)participates in an expanded learning initiative, 21st century community learning center program, or after-school program supported by such eligible entity under this part.
4403.Program authorized
(a)In generalFrom amounts appropriated under section 4409 for a fiscal year, the Secretary shall award grants, on a competitive basis, to eligible entities to enable the eligible entities to recruit, select, train, and support Expanded Learning and After-School Fellows who shall—
(1)establish, expand, or improve expanded learning initiatives, 21st century community learning center programs, or after-school programs in high-need schools; and
(2)provide additional support during the school day to teachers in such high-need schools.
(b)Fiscal agentAn eligible entity receiving a grant under this part shall designate a local educational agency, or a community-based organization, participating in the eligible entity as the fiscal agent for purposes of the grant.
(c)Minimum grantA grant awarded under this part shall be, for each year of the grant, in an amount of not less than the product of $15,000 multiplied by the number of Expanded Learning and After-School Fellows that the eligible entity intends to support for the year, based on the eligible entity's application under section 4404 for the first year of the grant and updated for each subsequent year of the grant.
(d)Length of grantA grant awarded under this part shall be for a period of 3 years.
(e)Broad geographic distributionThe Secretary shall ensure that grants awarded under this part are distributed among diverse geographical regions, including rural, suburban, and urban areas.
(f)Rule of constructionNothing in this part shall be construed to prohibit an eligible entity that has received a grant under this part from applying for subsequent grants under this part.
4404.Application
(a)In generalAn eligible entity desiring to receive a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
(b)Application contentsThe application described in subsection (a) shall include the following:
(1)A description of the process through which the eligible entity will recruit and select exemplary recent graduates of 4-year institutions of higher education or of accredited youth development programs from 2-year institutions of higher education, to serve as Expanded Learning and After-School Fellows in high-need schools, using—
(A)a national recruitment strategy, in the case of an eligible entity that submits an application to serve multiple schools in 2 or more States; or
(B)a robust local recruitment strategy, in the case of an eligible entity not described in subparagraph (A).
(2)A description of how the eligible entity, in assigning Expanded Learning and After-School Fellows to high-need schools, will give priority to high-need schools with the highest proportion of students from low-income families.
(3)A description of how the eligible entity will ensure that each Expanded Learning and After-School Fellow will be placed in a full-time position that meets the requirements of section 4407(a).
(4)A description of the high-need schools in which the Expanded Learning and After-School Fellows will be placed.
(5)A description of how the eligible entity will—
(A)provide intensive, comprehensive, and experiential preservice training to the Expanded Learning and After-School Fellows supported by the eligible entity under this part;
(B)support the Fellows; and
(C)provide ongoing professional development activities for the Fellows, including—
(i)regular observations of, and feedback on, the Fellows' performance; and
(ii)ongoing training and support.
(6)A description of how the eligible entity will meet any matching requirement under section 4406(b).
(7)
(A)A description of the minimum number of hours per day, per week, and per year, that each expanded learning initiative, 21st century community learning center program, or after-school program supported by the eligible entity under this part will be open to students; and
(B)a daily, weekly, and annual calendar showing the typical schedule and hours of operation of each such initiative or program.
(8)A description of the alignment between a high-need school's curriculum and each such initiative or program.
(9)A description of the self-evaluation plan the eligible entity will use to evaluate the quality and impact of each such initiative or program.
4405.PriorityIn awarding a grant under this part, the Secretary shall give priority to an eligible entity that—
(1)agrees to recruit and engage community mentors and volunteers to participate in an expanded learning initiative, 21st century community learning center program, or after-school program supported by the eligible entity under this part;
(2)has a demonstrated record of effectiveness in the administration of expanded learning initiatives, 21st century community learning center programs, or after-school programs, which record shall, to the extent practicable, include documented evidence of a positive impact on—
(A)student academic achievement, promotion, and attendance;
(B)character and the social skills necessary for future employment; and
(C)other measures of student success;
(3)offers skill development and applied learning to students attending an expanded learning initiative, 21st century community learning center program, or after-school program supported by the eligible entity under this part through relevant, real-world experiences emphasizing hands-on projects and small group activities;
(4)offers academic support and assistance to help such students meet grade level academic achievement standards;
(5)engages Expanded Learning and After-School Fellows under this part to serve for full-time, 2-year terms;
(6)will ensure that each school, participating in such initiative or program, makes the program available to all students who are in the grades targeted by the initiative or program;
(7)demonstrates capacity to manage a grant under this part and to recruit, retain, and develop the skills of Expanded Learning and After-School Teaching Fellows; and
(8)coordinates with an institution of higher education to provide a baccalaureate or master’s degree program in education to the Expanded Learning and After-School Fellows supported by the eligible entity under this part during the period of the Fellows' service.
4406.Agreement
(a)In generalThe Secretary and each eligible entity receiving a grant under this part shall enter into an agreement under which the eligible entity shall agree—
(1)to use grant funds under this part—
(A)to recruit and select exemplary recent graduates of 4-year institutions of higher education or of accredited youth development programs from 2-year institutions of higher education, who have demonstrated academic achievement, leadership skills, and community service experience to serve as Expanded Learning and After-School Fellows in accordance with this part;
(B)to place and support each Expanded Learning and After-School Fellow in a full-time position that meets the requirements of section 4407(a);
(C)to provide intensive, comprehensive, and experiential training to the Expanded Learning and After-School Fellows that will—
(i)train and prepare the Fellows in methods of youth development that include—
(I)skills to build positive relationships with youth;
(II)methods that involve and empower youth; and
(III)ways to interact with and relate to youth, to support developmental asset building;
(ii)prepare the Fellows to administer an expanded learning initiative, 21st century community learning center program, or after-school program; and
(iii)offer the Fellows a promising career path in public education and youth development;
(D)to serve a substantial number and percentage of students from low-income families through the expanded learning initiatives, 21st century community learning center programs, or after-school programs supported by the eligible entity under this part; and
(E)to administer the program activities described in the grant application under section 4404; and
(2)to satisfy any matching requirement under subsection (b).
(b)Matching requirement
(1)In generalAs part of the agreement described in subsection (a), the Secretary may require an eligible entity to agree to provide an amount of non-Federal funds, not to exceed 100 percent of the grant award under this part, to aid in carrying out the eligible entity's activities under this part, which amount shall be determined in accordance with paragraph (2).
(2)Sliding scale of matching fundsThe Secretary shall determine the amount of the matching funds to be provided by the eligible entity under this subsection based on a sliding scale that takes into account—
(A)the relative poverty of the population to be served by the eligible entity; and
(B)the eligible entity's ability to obtain matching funds.
(3)In-kind contributionsThe Secretary shall allow an eligible entity subject to a matching requirement under this subsection to provide not more than 1/2 of the amount of the matching funds through in-kind contributions.
4407.Expanded Learning and After-School Fellows
(a)Position requirementsAn Expanded Learning and After-School Fellow under this part shall serve in a full-time position in a high-need school that meets the following requirements:
(1)
(A)Not less than 50 percent, nor more than 70 percent, of the Fellow's working hours shall be dedicated to establishing, expanding, improving, or administering an expanded learning initiative, 21st century community learning center program, or after-school program in the high-need school supported by the eligible entity under this part; and
(B)not less than 30 percent, nor more than 50 percent, of the Fellow's working hours shall be dedicated to providing additional support or assistance to teachers of the grades targeted by the initiative or program in the high-need school during the school day.
(2)Not less than 10 of the Fellow's working hours per week shall be dedicated to directly serving such initiative or program in the high-need school during times when the school is not in session, such as before or after school or during vacation days or the summer recess.
(3)The Fellow shall serve in the position for not less than 30 weeks per year, and the term of service of the position shall be sufficient to qualify the Fellow for a national service educational award for part-time or full-time national service, as applicable, described in subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.), consistent with sections 139(b) and 146(b) of such Act (42 U.S.C. 12593(b), 12602(b)).
(b)Educational award for fellowsAn Expanded Learning and After-School Fellow under this part shall be eligible for the national service educational award if the Fellow meets the requirements of such sections 139(b) and 146(b).
4408.Evaluation
(a)Annual reportAn eligible entity receiving a grant under this part shall prepare and submit to the Secretary an annual report that includes—
(1)data on the number and quality of the Expanded Learning and After-School Fellows in each expanded learning initiative, 21st century community learning center program, or after-school program supported by the eligible entity under this part;
(2)comprehensive data on—
(A)the background of the Expanded Learning and After-School Fellows chosen by the eligible entity under this part;
(B)the training the Fellows received;
(C)the high-need schools in which the Fellows were placed;
(D)the professional development provided to the Fellows;
(E)the rate of retention of the Fellows in the expanded learning initiatives, 21st century community learning center programs, or after-school programs in which the Fellows are placed and in the field of public education; and
(F)the achievement levels and academic progress of the students served by an expanded learning initiative, 21st century community learning center program, or after-school program supported by the eligible entity under this part, including indicators such as school and program attendance, school grades, and the number and type of disciplinary infractions during the regular school day; and
(3)an evaluation of the satisfaction of the initiative or program providers and the principals, teachers, parents, and students served by each such initiative or program.
(b)StudyNot less often than once every 3 years, the Secretary shall provide for an external study of the grants awarded under this part that shall—
(1)include multiple high-need schools served by expanded learning initiatives, 21st century community learning center programs, and after-school programs supported by a grant under this part; and
(2)examine the achievement levels and academic progress of the students served by such initiatives and programs.
(c)Best practicesThe Secretary shall provide to the Federal Youth Development Council established under the Tom Osborne Federal Youth Coordination Act (Public Law 109–365; 120 Stat. 2594), the best practices of eligible entities receiving grants under this part regarding expanded learning initiatives, 21st century community learning center programs, and after-school programs, and the Federal Youth Development Council shall make the best practices available to the public through the Internet.
4409.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $50,000,000 for fiscal year 2008, $70,000,000 for fiscal year 2009, $90,000,000 for fiscal year 2010, $110,000,000 for fiscal year 2011, $130,000,000 for fiscal year 2012, and $150,000,000 for fiscal year 2013..
(b)Table of contentsThe table of contents of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4304 the following:


Part D—Expanded Learning and After-School Fellows
Sec. 4401. Purposes.
Sec. 4402. Definitions.
Sec. 4403. Program authorized.
Sec. 4404. Application.
Sec. 4405. Priority.
Sec. 4406. Agreement.
Sec. 4407. Expanded Learning and After-School Fellows.
Sec. 4408. Evaluation.
Sec. 4409. Authorization of appropriations..
3.Educational awards
(a)Authority To provide approved national service positionsSection 121(a) of the National and Community Service Act of 1990 (42 U.S.C. 12571(a)) is amended by inserting (and, for the purpose of providing national service positions under subsection (c), eligible entities under part D of title IV of the Elementary and Secondary Education Act of 1965) before for the purpose of .
(b)National service position eligible for national service educational awardSection 123 of the National and Community Service Act of 1990 (42 U.S.C. 12573) is amended—
(1)by redesignating paragraph (7) as paragraph (8); and
(2)by inserting before paragraph (8) the following:

(7)A position involving service as an Expanded Learning and After-School Fellow under part D of title IV of the Elementary and Secondary Education Act of 1965.. 
(c)Reservation of approved positionsSection 129 of the National and Community Service Act of 1990 (42 U.S.C. 12581) is amended—
(1)in subsection (b)—
(A)by striking The Corporation and inserting the following:

(1)VISTA volunteers and Civilian Community Corps participantsThe Corporation; and
(B)by adding at the end the following:

(2)FellowsThe Corporation shall ensure that each individual selected by an eligible entity during a fiscal year as an Expanded Learning and After-School Fellow under part D of title IV of the Elementary and Secondary Education Act of 1965 shall receive the national service educational award described in subtitle D if the individual satisfies the eligibility requirements for the award. Funds for approved national service positions required by this paragraph for a fiscal year shall be deducted from the funds appropriated under section 501(a)(2)(B).; and
(2)in subsection (f)—
(A)by inserting before The Corporation the following:

(1)In general; and
(B)by striking the second sentence and inserting the following:

(2)AdjustmentsThe Corporation is authorized to make necessary and reasonable adjustments to the program rules—
(A)relating to Fellows described in subsection (b)(2), if appropriations under section 501(a)(2)(B) are insufficient to provide the maximum allowable national service educational awards under subtitle D for all those Fellows who are eligible for such an award; and
(B)relating to participants (other than such Fellows), if appropriations under section 501(a)(2)(A) are insufficient to provide the maximum allowable national service educational awards under subtitle D for all those participants who are eligible for such an award..
(d)Term of serviceSection 139(b) of the National and Community Service Act of 1990 (42 U.S.C. 12593(b)) is amended by adding at the end the following:

(4)Multiple terms of serviceAn individual who serves for a term of 2 years as an Expanded Learning and After-School Fellow under part D of title IV of the Elementary and Secondary Education Act of 1965 and satisfies the eligibility requirements described in paragraph (1) or (2) for each year of the term shall—
(A)for purposes of this subsection, be considered to have served for 2 terms of 1 year; and
(B)receive a national service educational award under subsection (a) or (b), as appropriate, of section 147 for each of the 2 terms of service..
(e)Authorization of appropriationsSection 501(a)(2) of the National and Community Service Act of 1990 (42 U.S.C. 12681(a)(2)) is amended—
(1)in subparagraph (A), by inserting (except as provided in subparagraph (B)) after subtitle D of title I;
(2)by redesignating subparagraph (B) as subparagraph (C); and
(3)by inserting after subparagraph (A) the following:

(B)National service positions for expanded learning and after-school fellowsThere are authorized to be appropriated to provide national service educational awards under subtitle D of title I—
(i)for 3,333 Expanded Learning and After-School Fellows under part D of title IV of the Elementary and Secondary Education Act of 1965, such sums as may be necessary for fiscal year 2008;
(ii)for 4,667 of those Fellows, such sums as may be necessary for fiscal year 2009;
(iii)for 6,000 of those Fellows, such sums as may be necessary for fiscal year 2010;
(iv)for 7,333 of those Fellows, such sums as may be necessary for fiscal year 2011;
(v)for 8,667 of those Fellows, such sums as may be necessary for fiscal year 2012; and
(vi)for 10,000 of those Fellows, such sums as may be necessary for fiscal year 2013..
(f)Recording of obligations and placement of funds in reserve accountSection 1 of the Strengthen AmeriCorps Program Act (42 U.S.C. 12605) is amended—
(1)in subsection (b)(1)(A)—
(A)in clause (i), by striking or at the end;
(B)in clause (ii), by striking and at the end and inserting or; and
(C)by adding at the end the following:

(iii)approves a position involving service as an Expanded Learning and After-School Fellow under part D of title IV of the Elementary and Secondary Education Act of 1965, as an approved service position under such section 123; and; and
(2)in subsection (c)(1)(B)(ii), by inserting (including section 501(a)(2)(B)) after section 501(a)(2).
4.Sense of Congress
(a)In generalIt is the sense of Congress that Congress should appropriate sufficient funds—
(1)under section 4409 of the Elementary and Secondary Education Act of 1965 (as added by section 2) for a fiscal year, to enable the number of fellows described in subsection (b) to serve in the program established in part D of title IV of such Act (as so added) for that fiscal year; and
(2)under section 501(a)(2)(B) of the National and Community Service Act of 1990 (as added by section 3) for that fiscal year, to provide national service educational awards described in that section for those fellows for that service.
(b)Number of fellowsFor purposes of subsection (a), the number of fellows described in this subsection is—
(1)for fiscal year 2008, 3,333 fellows;
(2)for fiscal year 2009, 4,667 fellows;
(3)for fiscal year 2010, 6,000 fellows;
(4)for fiscal year 2011, 7,333 fellows;
(5)for fiscal year 2012, 8,667 fellows; and
(6)for fiscal year 2013, 10,000 fellows. 
 
